21-30071-hcm Doc#41-1 Filed 04/06/21 Entered 04/06/21 11:44:51 Proposed Order Pg 1
                                      of 2




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

   IN RE:                                           §
                                                    §              CASE NO 21-30071
   THE GATEWAY VENTURES, LLC,                       §
                                                    §
                                                    §
            Debtor.                                 §

        ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW
        CONTRACT AND (II) REFUND DEPOSIT

        On this day came on for consideration the Motion of Debtor to (I) Reject Escrow

 Contract and (II) Refund Deposit (the “Motion”) filed herein on April 6, 2021 by The Gateway

 Ventures, LLC (“TGV”).         The Court finds and concludes that the Motion contained the

 appropriate notices under the Bankruptcy Local Rules; according to the certificate of service

 attached to the Motion, the Motion was served upon the parties entitled to receive notice under

 the Bankruptcy Local Rules; no party in interest filed a response or objection to the Motion or

 any such response or objection is overruled by this Order; and that upon review of the record of

 this case and with respect to the Motion that cause exists to grant the relief requested therein.



 ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
 DEPOSIT — Page 1                                                   1929316.DOCX [5]
21-30071-hcm Doc#41-1 Filed 04/06/21 Entered 04/06/21 11:44:51 Proposed Order Pg 2
                                      of 2



 IT IS THEREFORE ORDERED THAT:

          1.     The Motion is granted as set forth herein.

          2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
                 Motion, unless otherwise defined herein.

          3.     The Lease is deemed rejected as of the Petition Date.

          4.     The Escrow Agent identified in the Lease may return the $18,500.00 deposit to
                 Union Gateway LLC.

          5.     Union Gateway LLC shall file no proof of claim in this bankruptcy case, and
                 releases the TGV and the estate from any and all claims resulting from the Lease
                 and the rejection thereof.

                                                 ###


 Submitted by:

 Jeff Carruth (TX SBN: 24001846)
 WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
 3030 Matlock Rd. Suite 201
 Arlington, Texas 76105
 Telephone: (713) 341-1158
 Fax: (866) 666-5322
 E-mail: jcarruth@wkpz.com

 PROPOSED ATTORNEYS FOR
 THE GATEWAY VENTURES, LLC
 DEBTOR AND DEBTOR IN POSSESSION




 ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
 DEPOSIT — Page 2                                                   1929316.DOCX [5]
